PER CURIAM: *
After reviewing the record, studying the briefs, and listening to oral arguments, we *408AFFIRM the judgment of the district court for essentially the same reasons given by the district court in its well-reasoned Ruling on Motions for Summary Judgment. KeyBank Nat’l Ass’n v. Perkins Rowe Assocs., LLC, 823 F.Supp.2d 399 (M.D.La. Oct.11, 2011). AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.